DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710189771.3, filed on March 28, 2017.


Status of Claims
This Office action is in response to the amendment filed on September 27, 2021.  Claims 1, 3, 5-9, 11, 23-24, 27-28, and 31 have been amended.  Claims 4, 26, and 30 have been cancelled. Thus, claims 1-3, 5-11, 23-25, 27-29, and 31 are pending. 


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 



Allowable Subject Matter
Claims 1-3, 5-11, 23-25, 27-29, and 31 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 1, 23, and 28 (and by extension their respective dependent claims).

Regarding claim 1, in particular, no new prior art was found which would teach or suggest this amended claim, whereby the determination of a first compensation voltage further comprises the added/appended limitations of “determining an induction torque Τg according to a feedback signal in the turntable electromechanical control subsystem; determining a torque Τw applied to drive wheels of the chassis by the turntable according to the induction torque Τg; determining a compensation voltage u of each drive wheel of the chassis based on the torque Τw and a rotational angular velocity ω of the drive wheel” to the original claim, would have otherwise, without the inclusion of these added limitations, not overcome the prior art of Chen.



Regarding claim 23, independent claim 23 is a control device performing the identical method of independent claim 1, therefore claim 23 is also allowable for same reason as claim 1.

Regarding claim 28, independent claim 28 is a non-transitory computer- readable storage medium storing instructions performing the identical method of independent claim 1, therefore claim 28 is also allowable for same reason as claim 1.

As no prior art teaches or suggests all elements of independent claims 1, 23, and 28, all of independent claim 1, 23, and 28’s respective dependent claims are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/PETER Y NING/Examiner, Art Unit 3661                                                                                                                                                                                             
October 22, 2021
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661